DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 11/23/2020. Claims 8 and 10-21 are pending with claims 1-7 and 9 cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 10, line 1: “The nitrogen production system according to Claim 9” has been changed to -- The nitrogen production system according to Claim 8--.
In claim 11, line 1: “The nitrogen production system according to Claim 9” has been changed to -- The nitrogen production system according to Claim 8--.
In claim 12, line 1: “The nitrogen production system according to Claim 9” has been changed to -- The nitrogen production system according to Claim 8--.
In claim 13, line 1: “The nitrogen production system according to Claim 9” has been changed to -- The nitrogen production system according to Claim 8--.

Response to Arguments
Applicant’s arguments, see Remarks pages 8-9, filed 11/23/2020, with respect to claims 8 and 15 have been fully considered and are persuasive.  The rejections of claims 8 and 15 have been withdrawn. 
Allowable Subject Matter
Claims 8 and 10-21 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A nitrogen production system, comprising:… a warm ultrahigh purity conduit in fluid communication with the heat exchanger and configured to remove the ultrahigh purity nitrogen from the heat exchanger after warming therein; a warm high purity conduit in fluid communication with the heat exchanger and configured to remove the high purity nitrogen from the heat exchanger after warming therein, an oxygen concentration measurement unit in fluid communication with the warm high purity conduit and configured to measure the oxygen concentration of the high purity nitrogen; and a controller configured to indirectly determine the argon concentration of the ultrahigh purity nitrogen stream using the measured oxygen concentration of the high purity nitrogen, wherein the controller is further configured to adjust a flow rate of the ultrahigh purity nitrogen withdrawn from the nitrogen rectifying column based upon the measured oxygen concentration of the high purity nitrogen” in claim 8; “A nitrogen production process comprising the steps of: withdrawing an ultrahigh purity nitrogen stream from the top portion of the nitrogen rectifying column, warming the ultrahigh purity nitrogen stream in the heat exchanger, and then recovering the ultrahigh purity nitrogen stream from the heat exchanger; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.